         Case 1:17-cv-00597-APM Document 50 Filed 07/03/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 THE JAMES MADISON PROJECT, et al.,

                       Plaintiffs,

        v.
                                                     No. 17-cv-00597-APM
 DEPARTMENT OF JUSTICE,

                       Defendant.


                           NOTICE OF CHANGE OF ADDRESS

       Please note the following new contact information for undersigned counsel for

Defendants:

Amy Powell
Civil Division, Department of Justice
c/o U.S. Attorney’s Office
125 Fayetteville St., Suite 2100
Raleigh, NC 2760
Phone: 919-856-4013
Email: amy.powell@usdoj.gov

Dated: July 3, 2019                                Respectfully Submitted,

                                                   HASHIM MOOPPAN
                                                   Principal Deputy Assistant Attorney General

                                                   MARCIA BERMAN
                                                   Assistant Director, Federal Programs Branch

                                                   /s/Amy E. Powell
                                                   AMY E. POWELL
                                                   Trial Attorney, Federal Programs Branch
                                                   Civil Division, Department of Justice
                                                   c/o U.S. Attorney’s Office
                                                   125 Fayetteville St., Suite 2100
                                                   Raleigh, NC 2760
                                                   Phone: 919-856-4013

                                              1
Case 1:17-cv-00597-APM Document 50 Filed 07/03/19 Page 2 of 2



                                  Email: amy.powell@usdoj.gov




                              2
